In an action to recover damages for conscious pain and suffering and wrongful death, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated October 10, 1984, which denied her motion for leave to serve amended answers to certain interrogatories demanded by the defendants, with leave to renew upon the submission of proper papers.
*530Order affirmed, with costs.
While a plaintiff who avers a lack of personal knowledge of the defendant’s alleged departure from good and accepted medical practice may be permitted to supplement his or her responses to interrogatories if and when additional information is procured (see, Higdon v County of Nassau, 98 AD2d 762), Special Term herein chose to deny the plaintiff’s motion with leave to renew upon the submission of proper papers. In so doing, Special Term acted within its discretion. Gibbons, J. P., Thompson, Brown and Weinstein, JJ., concur.